Citation Nr: 0104511	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for dysthymic disorder, 
claimed as secondary to the veteran's service-connected 
seizure disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to January 
1983.          

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (the RO) in which service connection 
for a dysthymic disorder, claimed as secondary to the 
veteran's service-connected seizure disorder, was denied.        

In an August 1983 rating decision, service connection was 
established for a seizure disorder.  A 10 percent evaluation 
was assigned from January 25, 1983.  In January 1991, the 
veteran filed a claim for an increased evaluation for the 
seizure disorder.  In a June 1991 rating decision, the RO 
assigned a 20 percent disability evaluation from January 10, 
1991.  In August 1991, the RO assigned a 40 percent 
disability evaluation from January 10, 1991.  A May 1992 
rating decision denied entitlement to an increased evaluation 
for a seizure disorder.  The veteran filed a timely appeal 
with respect to this determination.  In a September 1997 
rating decision, the RO assigned a 100 percent evaluation to 
the seizure disorder effective January 10, 1991.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veteran's Claims (Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court stated that such a 
claim remains in controversy "where less than the maximum 
available benefits are awarded."  Id. at 38.  In the present 
case, the maximum benefits allowed was assigned to the 
veteran's service-connected seizure disorder.  Consequently, 
the issue of entitlement to an increased rating for a seizure 
disorder is no longer before the Board for appellate review.

In a March 1997 statement, the veteran raised the issue of 
entitlement to service connection for a dental condition 
caused by medication for the service-connected seizure 
disorder.  In a September 1997 rating decision, the RO 
granted service connection for gingival hyperplasia due to 
Dilantin therapy.  In November 1997, the veteran filed a 
claim for entitlement to special monthly compensation based 
upon the need for aid and attendance.  In an October 2000 
rating decision, the RO granted entitlement to special 
monthly compensation based upon the need for regular aid and 
attendance effective July 25, 2000.  The veteran was notified 
of these rating decisions and did not file timely Notices of 
Disagreement with respect to these rating decisions.  
Accordingly, these issues are not on appeal and will be 
discussed no further herein.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202, 20.302 (2000); Manlicon v. 
West, 12 Vet. App. 238 (1999).  


REMAND

The veteran contends that her service-connected seizure 
disorder caused a dysthymic disorder.  There is medical 
evidence that the veteran currently has a dysthymic disorder; 
a November 1996 VA examination report reflects a diagnosis of 
a dysthymic disorder.  Accordingly, the question which must 
ultimately be answered by the Board is whether there is a 
medical relationship between the veteran's service-connected 
seizure disorder and  the currently diagnosed dysthymic 
disorder. 

For the reasons which are expressed below, the Board has 
determined that further development is required before the 
issue of entitlement to service connection for dysthymic 
disorder can be decided on the merits.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  This legislation 
has eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to a claim, and expanded on VA's duty to notify the 
claimant and representative, if any, concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).  

The VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
[to be codified at 38 U.S.C. § 5103A].  The VCAA specifically 
provides that the duty to assist includes obtaining relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain, and that whenever the Secretary, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  The notification must identify the 
records the Secretary is unable to obtain; explain the 
efforts that the Secretary made to obtain those records; and, 
describe any further action to be taken by the Secretary with 
respect to the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
[to be codified at 38 U.S.C. § 5103A(b)(1), (2)].  

Review of the record reveals that the veteran has identified 
treatment records which are relevant to her claim.  In an 
October 1996 statement, the veteran indicated that she had 
been recently put on an anti-depressant to help with the 
depression caused by her seizures.  She indicated that she 
was receiving counseling at the Drug and Alcohol counseling 
at the W.S.M.R.  She also indicated that she was receiving 
counseling from a psychologist in Las Cruces, New Mexico.  In 
November 1996, the veteran submitted releases for Dr. P.B., 
Dr. M.A., Dr. H.A., Dr. D.T., and F. Medical Center.  In 
August 1997, the veteran submitted a release for W.B. Army 
Medical Center, W.S.M.R., and U. Medical Center.  She 
indicated that she was treated for her seizures at those 
facilities.  The RO requested the veteran to submit complete 
addresses for the medical facilities.  In an August 1997 
statement, the veteran submitted complete addresses for M. 
Army Medical Center, W.B. Army Medical Center, M. Medical 
Center, Dr. M.A., Dr. M.P., F. Medical Center, U. Medical 
Center, T, Hospital, S.P. Health Network, VA outpatient 
clinic located in Texas, Dr. H.A., and Dr. B.H.  

It does not appear that the RO made an attempt to obtain 
copies of the treatment records from the health care 
providers identified by the veteran.  It appears that the RO 
requested treatment records from the W.B. Army Medical Center 
and the M. Army Medical Center.  There are treatment records 
from these facilities are associated with the claims folder.  
However, it is unclear whether the RO obtained complete 
copies of these records or whether the veteran submitted 
these records.  Also associated with the claims folder are 
some treatment records and statements by W.S.M.R.; M. Medical 
Center; VA medical center in El Paso, Texas; Dr. M.A.; and 
Dr. H.A.  However, it is not clear whether the RO requested 
complete copies of the treatment records from these health 
care providers.  The RO did not make attempt to obtain the 
records from the other health care providers identified by 
the veteran.  It also appears that some of the veteran's 
treatment records had been misfiled in her spouse's claims 
folder.  

The Board believes that the RO should attempt to obtain and 
associate with the claims folder all of the treatment records 
identified by the veteran.  These records are relevant to the 
veteran's claim for service connection for dysthymic disorder 
as secondary to the seizure disorder because the veteran is 
alleging that such records reflect treatment for the 
disorders in question.  The Board points out that in a 
December 1997 statement, Dr. H.A. indicated that he was the 
veteran's psychiatrist and he had treated the veteran for 
major depression since October 1996.  The veteran also 
reported receiving at the drug and alcohol counseling at the 
W.S.M.R. and she received treatment from a psychologist in 
L.C., New Mexico.  These treatment records are relevant since 
the records may establish that the dysthymic disorder is due 
to the service-connected seizure disorder.  

The VCAA also provides that VA's statutory duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) [to be codified at 38 U.S.C. § 5103A 
(d)].


The Board believes that a medical opinion is needed as to 
whether the veteran's service-connected seizure disorder 
caused the veteran's dysthymic disorder.  The Board notes 
that the veteran was afforded a VA psychiatric examination in 
November 1996.  However, the VA psychiatrist only rendered a 
medical opinion as to whether the veteran's medication for 
the seizure disorder caused the dysthymic disorder.  
Therefore, the Board finds that the veteran's claims folder 
should be reviewed by a VA psychiatrist and the VA 
psychiatrist should render an opinion as to whether it is as 
likely as not that the service-connected seizure disorder 
caused the veteran's dysthymic disorder.  The Board also 
notes that in a March 1997 statement, the veteran stated that 
she began to have depression in 1980 and was placed on 
medication at that time.  Therefore, the VA psychiatrist 
should also render an opinion as to whether the depression 
was incurred in service.  If deemed necessary by the VA 
psychiatrist, the RO should afford the veteran another VA 
psychiatric examination.    

Therefore, this case is remanded for the following actions:

1.  Initially, the RO should review the 
veteran's spouse's claims folder and 
ensure that the veteran's medical records 
and correspondence are not misfiled in 
her spouse's claims folder.  

The RO should contact the veteran and 
request that she provide the names and 
addresses of the medical care providers 
who treated her for dysthymic disorder 
since 1980.  After securing appropriate 
consent from the veteran, any medical 
care providers so identified should be 
asked to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  


The RO should ask the following health 
care providers, which were identified by 
the veteran, to provide copies of the 
veteran's treatment records: Drug and 
Alcohol counseling at W.S.M.R; W,.S.M.R.; 
Dr. P.B.; Dr. M.A.; Dr. H.A.; Dr. D.T.; 
F. Medical Center; U. Medical Center; M. 
Army Medical Center; W.B. Army Medical 
Center; M. Medical Center; Dr. M.P.; T. 
Hospital; S.P. Health Network; Dr. B.H.; 
and VA medical center in El Paso, Texas.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records.  The Board notes that 
releases for Dr. P.B., Dr. M.A., Dr. 
H.A., Dr. D.T., U. Medical Center, F. 
Medical Center, W.B. Army Medical Center 
and M. Army Medical Center are associated 
with the claims folder.  Any such medical 
records so obtained should be associated 
with the veteran's VA claims folder.

3.  After the above development is 
completed, the RO should refer the 
veteran's claims folder to a VA 
psychiatrist for a medical opinion.  The 
VA psychiatrist must indicate in the 
examination report that he or she has 
examined the claims folder.  After review 
of the claims folder, the VA psychiatrist 
should render a medical opinion as to 
whether it is at least as likely as not 
that the service-connected seizure 
disorder caused the veteran's dysthymic 
disorder and whether the dysthymic 
disorder first manifested in service.    
If deemed necessary by the VA 
psychiatrist, the RO shall schedule the 
veteran for a VA psychiatric examination.  
The VA psychiatrist should provide 
complete rationale for all conclusions 
reached.  The medical opinion should be 
associated with the veteran's  VA claims 
folder.   

4.  Thereafter, the veteran's claim for 
service connection for dysthymic disorder 
as secondary to her service-connected 
seizure disorder should be adjudicated by 
the RO.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided with a reasonable opportunity to 
respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


